DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 2/3/222, are acknowledged.
	Claim 1 has been amended.
	Claims 1-5, 7-20, 22 are pending.
Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
    	 Claims 1-5, 7-9, 16-20 and 22 are being acted upon.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 7-9, 16-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landwehr-Kenzel et al., 2014 (of record).
Landwehr-Kenzel teach a method of producing Treg cells comprising co-culturing B cell lines with CD4+CD25+ T cells from a recipient to generate Treg cells (see pages 596 and 602, in particular).  Said B cell lines are produced from two different HLA- typed donors and are activated by cultured with CD40L (CD154) expressing fibroblasts (i.e. sBCs prepared from a plurality of HLA-type donors, See page 595 and Table 1, in particular).  Landwehr-Kenzel teach irradiating the B cells prior to co-culture (see page 595-596, in particular). Landwehr-Kenzel teach a ratio of 10 B cells per Treg cell and culture with a medium comprising IL-2 (see page 596, in particular).  Landwehr-Kenzel et al. teach restimulating with a second set of the B cells every 4-6 days (see page 596, in particular). Landwehr-Kenzel et al. teach isolating the Treg cells from PBMC of a recipient (see page 596, in particular).  Landwehr-Kenzel et al. teach that the Tregs comprise a wide range of different T cell clonal types after expansion, i.e. they are 
Applicant’s argument’s filed 2/3/22 have been fully considered, but they are not persuasive.
	Applicant argues that the amendment to recite that the Treg cells have reactivity against different antigens from the plurality of HLA-typed donors overcomes the rejection, since Landwehr-Kenzel teach that the Tregs are alloantigen specific, and the presently claimed Tregs are not allospecific.
The Tregs of the present claims are also allospecific, since they are specifically claimed to have reactivity against different antigens from the plurality of HLA-typed donors. See also page 1 of the instant specification where it is taught that are donor reactive, i.e. allogeneic. As noted above, the Treg cells of Landwehr-Kenzel would be specific for a variety of HLA alloantigens present on the plurality of B cells obtained from the different HLA-typed donors.  Thus, the Tregs of the prior art have reactivity against different antigens, such as the different HLA alleles expressed by the B cells from the plurality of donors, thus meeting the claimed limitations. 
Applicant further argues that in embodiments of Landwehr-Kenzel where more than one B cell line was used for Treg generation, the B cells are always specifically selected from a bank of cells based on clinically relevant HLA mismatches between recipient and donor, which allows generation of allospecific Tregs, and not polyclonal Tregs as recited in the claims.
The Tregs of Landwehr-Kenzel are polyclonal and are specific for a variety of different alloantigens.  The two are not mutually exclusive, i.e. alloantigen specific T regs can be a polyclonal population, since they have reactivity against a variety of different alloantigens and alloantigen epitopes that are expressed by the plurality of stimulatory cells used. Nothing in the claims excludes alloantigen specific T regs, and 
Applicant argues that Landwehr-Kenzel only teaches alloantigen specific Tregs cells, but does not teach truly polyclonal Tregs which are not antigen or donor specific.  
The claims do not recite any limitations regarding Tregs that are not “antigen” or “donor” specific.  Rather the claims recite that the Tregs have reactivity against different antigens form the HLA-type donors, which is met by Landwehr-Kenzel for the reasons set forth above.  
The term “poyclonal” is sometimes used in the art to refer to T cells polyclonally stimulated with anti-CD3, as opposed to stimulation with an antigen (since anti-CD3 will stimulate every T cell clonotype in contact with it equally, while antigens will stimulate a more limited number of T cell clonotypes). However, the term “polyclonal” as used in the instant claims is not to anti-CD3 stimulated polyclonal Treg cells, and the instant specification does not define “polyclonal” as having a particular level or amount of clonal diversity.  Rather, the specification discloses that polyclonal Tregs can be generated by non-specific stimulation, such as anti-CD3, or alternatively, polyclonal Tregs can also be generated using donor HLA stimulation to render Tregs reactive towards a spectrum of donor antigens.  In one embodiment, the specification discloses polyclonal T regs can react to “many” donors (see page 1).  In the claims, the polyclonal Tregs are specifically recited as having reactivity against “different” antigens from the “plurality” of HLA-typed donors. Thus, the broadest reasonable interpretation of the term “polyclonal” as recited in the present claims and consistent with the instant specification, would encompass the Treg populations of the prior art, which are specifically taught to be oligoclonal and are reactive to a plurality of different antigens from the plurality of HLA-type donors.  For example, Lanswehr-Kenzel teaches that the method results in over 200 clonal frequencies in the resulting population.  This is represented graphically in Fig. 3B, where it can be seen that alloantigen specific Tregs are still “polyclonal” albeit having a more limited repertoire of clones than anti-CD3 stimulated polyclonal Tregs.  However, as noted above, nothing in the claims or specification limits the term “polyclonal” as requiring a specific amount of clonal diversity. The alloantigen Tregs of Lanswehr-Kenzel are thus within the scope of the instant claims.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, 16-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0110761, in view of Landwehr-Kenzel, 2014 (of record).
The ‘761 publication teaches a method of producing alloantigen specific Tregs comprising isolating CD4+CD25+CD17-/lo  Treg cells and co-culturing the Treg cells with irradiated, donor allogeneic CD40 Ligand stimulated B cells (sBC See page 1, in particular). The ‘761 publication teaches that the allogenic sBC are HLA-mismatched at two, three, or four alleles and that Treg cells are obtained from recipient PBMC (i.e. the Tregs would be specific for up to 4 different HLA alleles, and would have reactivity against HLA allele from a plurality of HLA-typed donors, see page 1, in particular). The ‘761 publication teaches that the Treg cells are stimulated in a medium comprising IL-2 and restimulating with the sBC (see pages 1 and 10, in particular). 
	The ‘761 publication does not explicitly teach a co-culture comprising said Treg cells and sBcs from a plurality of HLA typed donors.
	Landwehr-Kenzel teaches that allospecific Treg expansion requires a safe, standardized and easily acceptable source of APC that can be provided by an allogenic B cell bank comprised of B cell lines from a range of HLA-typed donors (see page 595, in particular). Said B cell lines are produced from different HLA- typed donors and are activated by cultured with CD40L (CD154) expressing fibroblasts (i.e. sBCs prepared from a plurality of HLA-type donors, see page 595 and Table 1, in particular). Landwehr-Kenzel teaches selecting plurality of B cell lines produced from a plurality of donors that are identified as maximally covering clinically relevant and desired antigenic HLA-mismatches for Treg expansion (see Table 1 and 602). Landwehr-Kenzel teaches that doing so allows fast and specific selection of respective alloantigen required to generate 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the plurality of Bsc lines as taught by Landwehr-Kenzel, in the method of Treg expansion taught by the ‘761 publication. The ordinary artisan at the time the invention was made would have been motivated to make do so and have a reasonable expectation of success since Landwehr-Kenzel teaches that said plurality of Bsc provide for a safe, standardized and easily acceptable source of APC that maximally cover clinically relevant and desired antigenic HLA-mismatches for Treg expansion.
Applicant’s argument’s filed 2/3/22 have been fully considered, but they are not persuasive.
Applicant argues that the ‘761 publication stimulates the Treg with B cells from a specific donor, and thus does not describe Tregs which are polyclonal and not donor specific.
The present claims do not exclude “donor specific” T regs as argued by Applicant.  Furthermore, the ‘761 publication teaches that the allogenic sBC are HLA-mismatched at four alleles and the Tregs would therefore be reactive against said 4 different HLA alleles, and would have reactivity against HLA allele from a “plurality” of HLA-typed donors, i.e. they are polyclonal. Furthermore, these teachings are also provided by Landwehr-Kenzel  for the reasons set forth above.
Applicant argues that the references do not teach using all of the Bsc lines in the bank at one time to generate Tregs.
This is not a limitation of the instant claims, rather the instant claims recite co-culturing T cells with B cells “from a plurality of HLA-typed donors” which is taught by the prior art for the reasons set forth above.
Applicant argues that there is no motivation to modify the references to generate polyclonal Tregs instead of alloantigen Tregs.
No modification is required, since Lanswehr-Kenzel teaches polyclonal Tregs 
Applicant further argues that Lanswehr-Kenzel states that alloantigen specific Treg therapy is advantageous as compared to polyclonally expanded Tregs, thus demonstrating that there is no motivation to produce polyclonal Tregs.
Lanswehr-Kenzel is referring to stimulation of Tregs polyclonally, such using anti-CD3.  The broadest reasonable interpretation of the term “polyclonal” as recited in the present claims and consistent with the instant specification, would encompass the Treg populations of the prior art, which are specifically taught to be oligoclonal and comprising hundreds of different clones,  and are reactive to a plurality of different antigens from the plurality of HLA-type donors for the same reasons set forth above.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							

Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644